DISMISS; and Opinion Filed August 5, 2015.




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00574-CV

                            MARK THOMPSON, Appellant
                                       V.
                     TRACY MCSPEDDEN, AS POWER OF ATTORNEY
                        FOR MARY ALICE THOMPSON, Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-03534

                               MEMORANDUM OPINION
                             Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Fillmore
       We REINSTATE this appeal.
       On July 11, 2012, the Court abated this appeal after being informed that appellant had filed a
bankruptcy petition. See 11 U.S.C. § 362; TEX. R. APP. P. 8.2. Before the Court is appellant’s
August 3, 2015 unopposed motion to dismiss the appeal. In the motion, appellant informs the Court
that the bankruptcy court has discharged the debt that is the subject of this appeal.
       Appellant no longer desires to pursue the appeal and asks that it be dismissed. We grant
appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                         /Robert M. Fillmore/
                                                         ROBERT M. FILLMORE
120574F.P05                                              JUSTICE
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

MARK THOMPSON, Appellant                            On Appeal from the 162nd Judicial District
                                                    Court, Dallas County, Texas.
No. 05-12-00574-CV         V.                       Trial Court Cause No. DC-12-03534.
                                                    Opinion delivered by Justice Fillmore.
TRACY MCSPEDDEN, AS                                 Justices Myers and Evans participating.
POWER OF ATTORNEY FOR
MARY ALICE THOMPSON, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 5th day of August, 2015.




                                             –2–